Citation Nr: 1125111	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-12 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.	Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.

2.	Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a hysterectomy.

3.	Entitlement to special monthly compensation based on loss of use of a creative organ.

4.	Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), to include as secondary to military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law
ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981 and from October 1982 to September 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that although the Veteran's original claim was for entitlement to service connection for a mental condition, to include PTSD, the Court has held "a sympathetic reading of the appellant's pleadings cannot be based on a standard that requires legal sophistication beyond that which can be expected of a lay claimant and must consider whether the appellant's submissions, considered in toto, have articulated a claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) citing Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007).  As such, the Board will consider any psychiatric condition that may be related to service, including any conditions noted in-service.  See e.g., February 1984 service treatment record noting adjustment disorder and February 1984 service treatment record noting depression.


FINDINGS OF FACT

1.	An April 2004 rating decision denied the Veteran's claim of service connection for a bilateral hearing loss disability as there was no evidence establishing the Veteran was currently suffering from a bilateral hearing loss disability for VA purposes.  

2.	Evidence received since the April 2004 rating decision is cumulative of the evidence of record at the time of the April 2004 denial and does not relate to an unestablished fact necessary to substantiate the claim of service connection for a bilateral hearing loss disability nor does it raise a reasonable possibility of substantiating the Veteran's claim of service connection.

3.	A November 1985 rating decision denied the Veteran's claim of service connection for a hysterectomy as there was no evidence establishing a nexus between the elective surgery and service.  

4.	Evidence received since the November 1985 rating decision is cumulative of the evidence of record at the time of the November 1985 denial and does not relate to an unestablished fact necessary to substantiate the claim of service connection for a hysterectomy nor does it raise a reasonable possibility of substantiating the Veteran's claim of service connection.

5.	The Veteran does not have loss of use of a creative organ as a result of a service connected disability.  


CONCLUSIONS OF LAW

1.	The April 2004 rating decision which denied the Veteran's claim of service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.	New and material evidence has not been submitted for the claim of entitlement to service connection for a bilateral hearing loss disability and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.	The November 1985 rating decision which denied the Veteran's claim of service connection for a hysterectomy is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

4.	New and material evidence has not been submitted for the claim of entitlement to service connection for a hysterectomy and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.	Entitlement to special monthly compensation for loss of a creative organ is not warranted.  38 U.S.C.A. §§ 1114(k), 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in August 2009.  This letter advised the Veteran of the information necessary to substantiate her claims and of her and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of her claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claim of service connection for a bilateral hearing loss disability and a hysterectomy.  Under the VCAA, however, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here and therefore a new VA examination with medical opinion was not required.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

New and Material Evidence

The Veteran contends that her claims of service connection for a bilateral hearing loss disability and a hysterectomy should be granted.  She argues that she suffers from a bilateral hearing loss disability as a result of her exposure to loud noises while on active duty.  See January 2010 Notice of Disagreement.  Furthermore, she argues that her hysterectomy was not an elective surgery, but was performed as a precaution after receiving abnormal pap smears.  Id.

Previously denied claims may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2010).  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The appellant brought a prior claim for service connection for a bilateral hearing loss disability in January 2004.  The claim was denied in an April 2004 RO decision, of which the appellant was notified in that same month.  The Veteran did not appeal this decision and the April 2004 RO decision is final.  38 U.S.C.A. §§ 7103, 7266.  The appellant filed her petition to reopen her claim in July 2009.

The appellant brought a prior claim for service connection for a hysterectomy in October 1985.  The claim was denied in a November 1985 RO decision, of which the appellant was notified in that same month.  The Veteran did not appeal this decision and the November 1985 RO decision is final.  38 U.S.C.A. §§ 7103, 7266.  The appellant filed her petition to reopen her claim in June 2009.

With regard to the Veteran's claim of service connection for a bilateral hearing loss disability, at the time of the April 2004 denial the evidence of record included service treatment records, private treatment records, and the Veteran's personal statements.  The RO determined there was no evidence to show the Veteran was currently suffering from a bilateral hearing loss disability for VA purposes.  See April 2004 rating decision and 38 C.F.R. § 3.385 (2010).  The RO considered the private audiogram which noted the Veteran had been exposed to loud noise while in-service and that this noise was likely to have been where her hearing loss began.  See December 2003 private treatment record.  The RO also reviewed a March 2004 opinion by a VA examiner who noted the Veteran's hearing was normal at entrance to, and separation from, service and that it was not likely any hearing loss was caused in-service.

Following her application to reopen her claim, the Veteran submitted evidence including personal statements and VA treatment records.  As discussed below, reopening is not warranted on the basis of this evidence.

The evidence provided by the appellant after the April 2004 RO decision is either duplicative of evidence previously considered or does not pertain to the grounds of the prior, final denial.  The Veteran's personal statement repeats that she believes her bilateral hearing loss disability began in-service as the result of exposure to loud noises.  See e.g., January 2010 Notice of Disagreement.  The VA audiogram from September 2009 noted that the Veteran's hearing was within normal limits with the exception of mild loss in her right ear at 8000 decibels.  As such, there is still no evidence that the Veteran suffers from a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2010).  

The VA audiogram is new in that it shows the most recent results of the Veteran's hearing loss.  However, it is not material because the Veteran is still not suffering from a hearing loss disability for VA purposes.  Id.  To the contrary, the September 2009 VA audiogram determined the Veteran had hearing within normal limits, except at the 8000 decibel level for the right ear. 

With regard to the Veteran's claim of service connection for a hysterectomy, at the time of the November 1985 denial the evidence of record included service treatment records and the Veteran's personal statement.  The RO determined the Veteran's hysterectomy was performed as an elective surgery and was not performed for treatment of a chronic disease or injury.  See November 1985 rating decision.  The RO considered the Veteran's statement that she had abnormal pap smears that resulted in a biopsy and cervical dysplasia.  See October 1985 claim.  The RO also considered the service treatment records noting the Veteran suffered from severe dysplasia in 1983 and a February 1984 pap smear was normal.  The RO reviewed the service treatment records which reported the Veteran had a fear of cervical cancer and opted to undergo elective sterilization.  

Following her application to reopen her claim, the Veteran submitted evidence including personal statements and VA treatment records.  As discussed below, reopening is not warranted on the basis of this evidence.

The evidence provided by the appellant after the November 1985 RO decision is either duplicative of evidence previously considered or does not pertain to the grounds of the prior, final denial.  The Veteran's personal statements reiterate that she had a hysterectomy after she had 2 abnormal comb biopsies and DNCs.  See July 2009 claim.  She also stated that she had the hysterectomy because she believed it would protect her from eventually developing cervical cancer.  See January 2010 Notice of Disagreement.  However, the RO previously reviewed the Veteran's service treatment records prior to making its decision in November 1985 and noted the Veteran had abnormal pap smears and severe dysplasia.  The VA treatment records also do not offer evidence to the contrary that the Veteran's hysterectomy was elective.  Thus, although this evidence is new, it is not material in that it does not show that the Veteran's hysterectomy was not an elective surgery.

The Board finds that new and material evidence has not been received to establish a nexus between service and the Veteran's bilateral hearing loss disability or her hysterectomy.  As such, the Board finds that the preponderance of the evidence is against the Veteran's petition to reopen claims of entitlement to service connection for bilateral hearing loss disability and hysterectomy.  Consequently, the benefit-of-the-doubt rule does not apply, and the petitions must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Special Monthly Compensation

The Veteran has asserted a claim of entitlement to special monthly compensation for the loss of a creative organ (her uterus) by means of a hysterectomy which was performed in October 1984.

38 U.S.C.A. § 1114(k) (West 2002) provides that special monthly compensation is payable for the anatomical loss of one or more creative organs as a result of service connected disability.  As the Veteran's loss of her uterus by a hysterectomy was not the result of any service connected disability, entitlement to special monthly compensation is not established as a matter of law.


ORDER

The petition to reopen the claim of service connection for a bilateral hearing loss disability is denied.

The petition to reopen the claim of service connection for a hysterectomy is denied.

Entitlement to special monthly compensation for loss of use of a creative organ is denied.


REMAND

The Veteran contends that she suffers from a psychiatric condition, including PTSD, due to an in-service sexual assault by her supervisor and the hysterectomy she underwent while in-service.  See e.g., October 2009 statement.

The Veteran is partially claiming PTSD based on an in-service assault by her supervisor.  See e.g., September 2009 VA examination.  According to 38 C.F.R. § 3.304(f)(3), VA will not deny a PTSD claim that is based upon an in-service personal assault without first advising the Veteran that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and then allowing her the opportunity to furnish this type of evidence or to advise VA of the potential sources of such evidence.  In the present case, the Veteran has not been provided sufficient notice regarding the 'other types of evidence' that might help verify her claimed physical assault stressor.  In light of this notification error, this appeal must be remanded to provide such notice to the Veteran.

The Board also notes that the Veteran contends she submitted a letter to her superiors that detailed the sexual harassment she was experiencing.  See September 2009 statement.  However, the Board has reviewed the Veteran's personnel file and has found no such letter.  As such, on remand the RO should request that the Veteran provide any additional details surrounding the sexual assault.

This claim is complicated because the Veteran's service treatment records indicate the Veteran was treated and diagnosed with various psychiatric conditions while on active duty.  See e.g., February 1984 service treatment record noting adjustment disorder and separate February 1984 service treatment record noting depression.  In contrast, however, medical evidence indicates the Veteran experienced pre-military sexual abuse and entered military service with pre-existing PTSD.

Specifically, the Veteran was provided with a VA examination in September 2009.  At this examination the examiner opined that the Veteran suffered from PTSD, with stressors existing pre-military, and it was not permanently aggravated by her active duty service.  The examiner also diagnosed her with dependent personality disorder.   Overall, the examiner found the Veteran had a history of childhood sexual abuse and, therefore opined her in-service experiences, treatment and diagnoses were natural progressions of her pre-existing PTSD and personality disorder.  

The Board also notes that in a March 2010 VA treatment record it was reported that while the Veteran was not service-connected for a mental health disability, she was suffering from depression.

For VA service connection purposes, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In order to rebut the presumption of soundness on entry, VA must now show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  See also Wagner, 370 F.3d 1089.  

In this case, the Veteran's service entrance examination notes no psychiatric abnormality on entrance.  The Veteran was treated for an adjustment disorder and depression in February 1984 prior to separation.  In contrast, however, the September 2009 VA examiner found the Veteran's childhood sexual abuse is responsible for her current mental health and indeed the Veteran likely entered the military with pre-existing PTSD.  

The Board finds the September 2009 VA examination is incomplete and further examination and opinion is necessary.  The September 2009 VA examiner noted the Veteran's in-service treatment and claims of personal assault, but did not reconcile whether the Veteran incurred any psychiatric condition while in the military.  Rather, the September 2009 VA examiner's opinion was solely limited to the likely etiology of the Veteran's PTSD diagnosis.   There are 2010 VA outpatient treatment records that indicate additional psychiatric diagnoses.  For example, a March 2010 VA outpatient treatment record notes the Veteran also suffers from depression.  Service treatment records also indicate a diagnosis of adjustment disorder, but it is unclear whether the Veteran's current mental condition(s) are related to this in-service diagnosis.  No medical opinion addresses whether the Veteran's depression or any other psychiatric diagnosis (aside from PTSD) was incurred in or otherwise attributable to her military service.  See Clemons,  23 Vet. App. at 5.  

The RO should also take this opportunity to obtain recent VA outpatient treatment records from March 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran VCAA notice which details the potential sources of evidence that might help to verify her claimed personal assault stressor.  See 38 C.F.R. § 3.304(f)(3) (2010).  The Veteran should also be informed that she should provide as much information as possible, including dates and places of events.

2.	Obtain the Veteran's recent VA outpatient treatment records from the VA Medical Center (VAMC) in Omaha, Nebraska from March 2010 to present.  Follow-up requests should be made if necessary and the VAMC must provide a negative response if records are not available. 

3.  After records are obtained, to the extent available, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The claims file, including a copy of this REMAND must be made available to the examiner for review and the examination report should reflect that such a review was accomplished.  Any medical testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should offer an opinion as to the following:

* What psychiatric disorders, if any, the Veteran currently suffers from.

* Whether the Veteran's currently diagnosed psychiatric disorders, to include PTSD, pre-existed her military service, and if so, whether it is at least as likely as not that any such pre-existing psychiatric disorder was aggravated beyond the natural progression of the disorder due to any in-service incident, to include claimed sexual assault by her supervisor, her in-service hysterectomy, in-service psychiatric treatment, or any other in-service event; 

* Whether it is at least as likely as not that any of the Veteran's current chronic psychiatric disorders are directly related to her in-service treatment for adjustment disorder and depression, her claimed sexual assault, her in-service hysterectomy or any other incident of her military service.

The claims folder must be reviewed by the examiner, to include a copy of this Remand, and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered, specifically that of the service treatment records diagnosing the Veteran with adjustment disorder and depression, the September 2009 VA examiner opining the Veteran has PTSD that pre-existed her military service and the post-service treatment records showing the progression of her treatment and diagnoses through the years.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.	The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of her claim, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

5.	After completing the above and any other development deemed necessary, the RO should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


